                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT WEBB, et al.,

              Plaintiffs,

v.                                                               CV No. 19-229 SMV/CG

ALLSTATE INSURANCE COMPANY,

              Defendant.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon notice that the parties have settled this matter.

See (Doc. 29). IT IS THEREFORE ORDERED that the Telephonic Status Conference

scheduled for July 16, 2019, at 2:30 p.m. is hereby VACATED.


       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
